Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/29/2021 was filed after the mailing date of the non-final rejection on 07/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
3.	Claims 14-20 are cancelled. Claims 1, 3-13, 21 and 22 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20130091350 discloses on paragraph 0027 “In exemplary embodiments, the firewall application 118 utilizes one or more cryptographic keys and/or algorithms to encrypt the user input data before transmitting it to the application server 102. In accordance with one or more embodiments, the firewall application 118 performs one or more algorithms to analyze the user input data to determine if any portions of the user input data are to be encrypted. In this regard, the virtual application 104 may provide the firewall application 118 with context information and/or other logic that may be utilized to identify the type(s) of user input data provided 

U.S. Publication No. 20110225431 discloses on paragraph 0049 “As described above, a designated cryptographic function and/or key may be based on a security policy. A security policy for information handling system 102 may define whether an encryption or decryption task is to be executed and the designated 

U.S. Publication No. 20140122868 discloses on paragraph 0004 “In one embodiment, a method performed by a proxy for securing cloud-stored data is provided.
The method includes receiving, by the proxy from a client node, a file to be stored by a cloud storage server, where the proxy and the client node are part of a private network that does not include the cloud storage server. The method further includes retrieving, by the proxy, an encryption key associated with a user of the client node and encrypting 

U.S. Publication No. 20020078381 discloses on paragraph 0018 “The secure remote server 108 performs several functions. The remote server 108 generates encryption keys 114 for each document section, maintains decryption keys 118 for registered encrypted documents 112, authenticates requests for viewing a document section, grants access to registered documents 112 by providing decryption keys 118 and associated access policies to authorized viewing users 118, and maintains an encrypted secure central database which provides association between registered authoring users, registered documents, associated decryption keys, associated policies for each document, options for each user and document, and associated registered
viewing users. The remote server 106 does not store or receive the actual document, either encrypted or unencrypted." Fig, 4, paragraph 0083 "Referring now also to FIG. 4, if the remote server 108 authorizes a key lease tor the document 112, it retrieves the associated key(s) 118 and access policies from its various databases and combines the 

	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1, 3-13, 21 and 22 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses obtaining, in connection with a first request from one or more computing devices, the request submitted to the first web service interface no one or two references anticipates or obviously suggest at least one of the plurality of criteria identifying a data format corresponding to data determined to be sensitive; and processing the first request in accordance with the determination, the determination indicating that the data satisfies the at least one criterion, by at least using a key maintained inaccessible to a second data storage service to encrypt the data to produce, at least in part, a data object comprising the data encrypted by the key and an encrypted version of the key, the key selected from a plurality of keys that provide different levels of encryption strength for encrypted data at least based on the analysis of the data and at least one requirement of the data loss prevention policy, the at least one requirement identifying a data type and the key, and the second data storage service: including a second web service interface that receives web service requests transmitted to the second data storage service.
Therefore, operating to process, using a plurality of data storage devices, the web service requests transmitted to the second web service interface; and transmitting the data object to the second data storage service by submitting a second request to the first web service interface.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491